UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: o Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ýDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 PEREGRINE PHARMACEUTICALS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ýNo fee required ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee previously paid by written preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: August28, 2007 Dear Stockholder: You are cordially invited to attend our annual meeting of stockholders on Monday, October 22, 2007, at 10:00 a.m. PDT at the Marriott Hotel in Irvine, California. This booklet includes the Notice of Annual Meeting and the Proxy Statement. The Proxy Statement describes the business to be transacted at the meeting and provides other information about the company that you should know when you vote your shares. Your vote is very important.Instructions for voting appear on the proxy card or the voting instruction form.Please review the instructions on the proxy card or the voting instruction form forwarded by your bank, broker or other holder of record regarding each of these voting options. In addition to the formal business to be transacted, management will make a presentation on developments during the past year and respond to comments and questions of general interest to stockholders. We hope you will be able to attend the meeting and look forward to seeing you on Monday, October 22nd. Very truly yours, /s/ Steven W. King Steven W. King President, Chief Executive Officer and Director 14282 Franklin Avenue ● Tustin, California 92780 ● (714) 508-6000● Fax (714) 838-9433 14282 Franklin Avenue ● Tustin, California 92780 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Date: Monday, October 22, 2007 Time: 10:00 a.m. Pacific Daylight Time Place: Marriott Hotel in Irvine 18000 Von Karman Avenue Irvine, California 92612 Phone: (949) 553-0100 Items of Business: 1. To elect five directors to our Board of Directors until the next annual meeting and until their successors are elected and qualified; 2. To ratify the Audit Committee’s selection of Ernst& Young LLP as our independent registered public accounting firm for our current fiscal year ending April 30, 2008; 3. To approve an amendment to our restated certificate of incorporation, as amended, increasing the number of shares of common stock authorized for issuance thereunder from 250 million to 325 million shares; 4. To consider two stockholder proposals, if presented at the meeting; and 5. To transact such other business as may properly come before the meeting or any adjournment thereof. Record Date: You are entitled to notice of, and to vote at the annual meeting and any adjournments of that meeting, if you were a stockholder of record at the close of business on August 24, 2007. Voting by Proxy: Please submit the enclosed proxy as soon as possible so that your shares can be voted at the annual meeting in accordance with your instructions. For specific instructions regarding voting, please refer to the Questions and Answers beginning on page1 of the Proxy Statement and the instructions on your proxy card. By Order of the Board of Directors, /s/ Paul J. Lytle Paul J. Lytle Chief Financial Officer and Corporate Secretary Tustin, California August 28, 2007 This Notice of Annual Meeting of Stockholders, Proxy Statement and accompanying proxy card are being distributed on or about September 10, 2007 PROXY STATEMENT General Information Your vote is very important.For this reason, the Board of Directors of Peregrine Pharmaceuticals, Inc., a Delaware corporation (referred to as “we,” “us,” “our,” “Company,” or “Peregrine”), is soliciting your proxy to vote your shares of Common Stock at the Annual Meeting of Stockholders (the “Annual Meeting”), or at any continuation, postponement or adjournment thereof, for the purposes discussed in this Proxy Statement and in the accompanying Notice of Annual Meeting and any business properly brought before the Annual Meeting. Why am I receiving these materials? Proxies are solicited to give all stockholders of record an opportunity to vote on matters properly presented at the Annual Meeting.This Proxy Statement is being sent to all stockholders of record as of the close of business on August 24, 2007 in connection with the solicitation of proxies on behalf of the Board of Directors for use at the Annual Meeting of Stockholders on October 22, 2007.We intend to commence mailing this Proxy Statement and accompanying proxy card on or about September 10, 2007 to all stockholders entitled to vote at the Annual Meeting. Our Financial Information The Annual Report to Stockholders of the Company for the fiscal year ended April30, 2007, including audited consolidated financial statements, has been mailed to the stockholders concurrently herewith, but such report is not incorporated in this Proxy Statement and is not deemed to be a part of the proxy solicitation material. Who is eligible to vote? Stockholders of Peregrine, as recorded in our stock register at the close of business on August 24, 2007, can vote at the Annual Meeting.Each share of Peregrine's Common Stock is entitled to one vote.As of August 24, 2007, there were 226,210,617 shares of our Common Stock outstanding and entitled to vote. How do I vote? There are four ways to vote by proxy: (1) by mail; (2) by telephone; (3) via the Internet; or (4) in person at the Annual Meeting. If you choose to vote by mail, mark your proxy card enclosed with the Proxy Statement, date and sign it, and mail it in the postage-paid envelope.If you vote by telephone or via the Internet, please do not return a signed proxy card.We recommend you vote by proxy even if you plan to attend the meeting. You can always change your vote at the Annual Meeting.Please note, however, that if your shares are held of record by a broker, bank, or other nominee and you wish to vote in person at the meeting, you must obtain a legal proxy issued in your name from such broker, bank or other nominee. Who pays the cost of proxy solicitation? Our Board of Directors is soliciting the enclosed proxy.We will make proxy solicitations by electronic or regular mail and we will bear the costs of this solicitation.We will request banks, brokerage houses, nominees and other fiduciaries nominally holding shares of our Common Stock to forward the proxy soliciting materials to the beneficial owners of such Common Stock and to obtain authorization for the execution of proxies.We will, upon request, reimburse such parties for their reasonable expenses in forwarding proxy materials to the beneficial owners. In the event we decide to hire a service to solicit proxies, we would expect such service to cost less than $10,000 plus reasonable and approved out-of-pocket expenses. 1 What is a proxy? Giving us your proxy means you authorize us to vote your shares at the meeting in the manner you direct.You may vote for all, some or none of our director candidates. You may also vote for or against the other proposals or abstain from voting. How do I specify how I want my shares voted? If you are a registered stockholder, you can specify how you want your shares voted on each proposal by marking the appropriate boxes on the proxy card. Please review the voting instructions on the proxy card and read the entire text of the proposals and the positions of the Board of Directors in the Proxy Statement prior to marking your vote. If your proxy card is signed and returned without specifying a vote or an abstention on a proposal, it will be voted according to the recommendation of the Board of Directors on that proposal. That recommendation is shown for each proposal on the proxy card. How do I vote if I am a beneficial stockholder? If you are a beneficial stockholder, you have the right to direct your broker or nominee on how to vote the shares.You should complete a Voting Instruction Card which your broker or nominee is obligated to provide you.If you wish to vote in person at the meeting, you must first obtain from the record holder a proxy issued in your name. What are the Board of Directors’ voting recommendations? For the reasons set forth in more detail later in the Proxy Statement, our Board of Directors recommends that you vote: FOR · the election of our five directors; · the ratification of the Audit Committee’s appointment of Ernst & Young LLP as our independent registered public accounting firm for fiscal year 2008; · the approval of the amendment to our Certificate of Incorporation; and AGAINST · thetwo stockholder proposals. Can I revoke a proxy? To revoke your proxy if you are a stockholder of record, you must advise our Secretary in writing before the meeting, deliver a validly executed proxy with a later date that we receive prior to the meeting, or attend the meeting and vote your shares in person. You may revoke your proxy at any time before your shares are voted. Attendance at the Annual Meeting will not, by itself, revoke a proxy. What is a quorum? In order to carry on the business of the meeting, we must have a quorum. This means that at least a majority of the outstanding shares eligible to vote must be present at the meeting, either by proxy or in person.Abstentions and broker non-votes are counted as present at the meeting for determining whether we have a quorum.A broker non-vote occurs when a broker returns a proxy but does not vote on a particular proposal because the broker does not have discretionary voting power for that particular item and has not received voting instructions from the beneficial owner. 2 How many votes are needed to have the proposals pass? The Board of Directors will be elected by a favorable vote of a plurality of the shares of Common Stock present and entitled to vote, in person or by proxy, at the Annual Meeting.Accordingly, abstentions and broker non-votes as to the election of directors will not be counted in determining which nominees received the largest number of votes cast. In order for Proposal Number 3 to pass, the affirmative vote of stockholders holding a majority of the outstanding shares of our Common Stock is required to approve the amendment to our restated certificate of incorporation, as amended.In order for the remaining Company proposal and two stockholder proposals to pass, the affirmative vote of a majority of the shares present in person or by proxy and entitled to vote at the Annual Meeting is required.Only proxies and ballots indicating votes “FOR,” “AGAINST” or “ABSTAIN” on the proposals or providing the designated proxies with the right to vote in their judgment and discretion on the proposals are counted to determine the number of shares present and entitled to vote.Broker non-votes will have no effect on the result of the vote although they will count toward the presence of a quorum.Abstentions as to the proposal will have the same effect as votes against a proposal. How are the votes counted? All votes will be tabulated by the inspector of election appointed for the Annual Meeting who will separately tabulate affirmative and negative votes and abstentions. Any information that identifies a stockholder or the particular vote of a stockholder is kept confidential. What is “Householding” of annual meeting materials? Some banks, brokers and other nominee record holders may be "householding" our proxy statements and annual reports.This means that only one copy of our proxy statement and annual report to stockholders may have been sent to multiple stockholders in your household.We will promptly deliver a separate copy of either document to you if you call or write us at our principal executive offices, 14282 Franklin Avenue, Tustin, California, 92780, Attn: Investor Relations, telephone: (714) 508-6000.If you want to receive separate copies of the proxy statement or annual report to stockholders in the future, or if you are receiving multiple copies and would like to receive only one copy per household, you should contact your bank, broker, or other nominee record holder, or you may contact us at the above address and telephone number. PROPOSAL NO. 1: ELECTION OF DIRECTORS The first proposal on the agenda for the Annual Meeting will be electing five directors to serve until the next annual meeting or until their successors are elected.There are five nominees for the fivecurrently authorized seats on our Board of Directors.Unless authority to vote for directors has been withheld in the proxy, the persons named in the enclosed proxy intend to vote at the Annual Meeting FOR the election of the nominees presented below. Under Delaware law, the five nominees receiving the highest number of votes will be elected as directors at the Annual Meeting.As a result, proxies voted to "Withhold Authority" and broker non-votes will have no practical effect. Each person nominated for election is currently serving as a director of Peregrine and each of the nominees has consented to serve as a director for the ensuing year.If any nominee becomes unavailable to serve for any reason before the election, then the enclosed proxy will be voted for the election of such substitute nominee, if any, as shall be designated by the Board of Directors.The Board of Directors has no reason to believe that any of the nominees will become unavailable to serve. Information with respect to the number of shares of common stock beneficially owned by each director as of August 15, 2007 appears under the heading “Security Ownership of Certain Beneficial Owners, Directors and Management.” The name, age, years of service on our Board of Directors, and principal occupation and business experience of each director nominee is set forth below. 3 Name and Age Principal Occupation and Business Experience Director Since Carlton M. Johnson (age 47) Mr. Johnson has served as a director since November 3, 1999.Mr. Johnson currently serves as in-house legal counsel for Roswell Capital Partners, LLC and has served as in-house legal counsel for Equiplace Securities, LLC and Swartz Investments, LLC since 1996.Mr. Johnson has been an active member of the Alabama State Bar since 1986, the Florida Bar since 1988, and the State Bar of Georgia since 1997.He has been a shareholder in the Florida AV-rated, Bar-registered firm of Smith, Sauer, DeMaria & Johnson and Vice President and President-Elect of the 600 member Escambia-Santa Rosa Bar Association.He also served on the Florida Bar Young Lawyers Division Board of Governors.Mr. Johnson earned his degree with high honors in History/Political Science at Auburn University and his Juris Doctor, also with high honors, at Samford University – Cumberland School of Law.Mr. Johnson also serves on the board of Patriot Scientific Corporation, a publicly traded company. 1999 Steven W. King (age 43) Mr. King has served as our President and Chief Executive Officer since March 19, 2003.From August 2002 to such date, Mr. King served as Chief Operating Officer of Peregrine.From February 2000 to August 2002, Mr. King served as our Vice President of Technology and Product Development.Mr. King joined Peregrine in 1997 in the capacity of Director of Research and Development.Mr. King was responsible for planning and launching our wholly owned contract manufacturing subsidiary, Avid Bioservices, Inc., in 2002.Mr. King has served as the President of Avid since its inception.Mr. King was previously employed at Vascular Targeting Technologies, Inc., (formerly known as Peregrine Pharmaceuticals, Inc.) a company we acquired in 1997, which held the rights to the Vascular Targeting Agent technology.Mr. King previously worked with Dr. Philip Thorpe, inventor of our Anti-Phosphatidylserine (“Anti-PS”) Immunotherapeutic and VTA technology platforms, at the University of Texas Southwestern Medical Center at Dallas and is a co-inventor on over 40 U.S. and foreign patents and patent applications in the Vascular Targeting Agent field.Mr. King received his Bachelors and Masters degrees from Texas Tech. University in Cell and Molecular Biology. 2003 David H. Pohl (age 70) Mr. Pohl currently serves as chairman of the board of Patriot Scientific Corporation and has been a member of its board of directors since April 2001.Mr. Pohl was President and CEO of Patriot Scientific from June 2005 to June 2007.Mr. Pohl also served as an officer of Patriot from January 2001 to March 2002.Mr. Pohl has been in the private practice of law counseling business clients since 1997, and from 1995 to 1996 was Special Counsel to the Ohio Attorney General.Previously, he was a senior attorney with a large U.S. law firm, and held positions as a senior officer and general counsel in large financial services corporations.Mr. Pohl earned a Juris Doctor degree in 1962 from the Ohio State University College of Law, and also holds a B.S. in Administrative Sciences from Ohio State. 2004 Eric S. Swartz (age 51) Mr. Swartz is the founder and President of Roswell Capital Partners, LLC and was the founder and former President of Equiplace Securities, LLC and Swartz Investments, LLC, a company he started in 1993.Prior to 1993, Mr. Swartz was a Vice President at Bear Stearns & Co. specializing in foreign institutional equity investments in U.S. securities.Prior to that, Mr. Swartz was a Vice President with Oppenheimer & Co., where he was involved in overseas placements of equity and debt for institutions in Germany, Austria, Switzerland, France, Australia, and New Zealand.Mr. Swartz has approximately 20 years of experience in the securities business. 1999 4 Name and Age Principal Occupation and Business Experience Director Since Thomas A. Waltz, M.D. , Chairman of the Board (age 74) Dr. Waltz is a neurosurgeon and is Senior Consultant in Neurosurgery of the Scripps Clinic in La Jolla, California.Dr. Waltz was Chairman and CEO of the Scripps Clinic from 1991 to 2000 and President of the Scripps Clinic Medical Group from 1990 to 2000.During his tenure as CEO of the Scripps Clinic, he was responsible for an organization with 400 physicians, 1,200 employees and an operating budget of $350 million.In addition to his current clinical practice, he is on the Board of The Doctors Company and the Premera Blue Cross of Washington and Alaska.The Doctors Company is a mutual insurance company with $1 billion in assets providing medical malpractice insurance to physicians.Premera is a not-for-profit Blue Cross medical insurance provider insuring more than 1 million enrollees in Washington, Alaska and Oregon.Dr. Waltz received his undergraduate degree from the University of Cincinnati, his M.D. from Vanderbilt University, and his neurosurgical training at Baylor College of Medicine in Houston.He also had training in Neurology at The National Hospital for Neurological Diseases in London, England and Neuropathology at Oxford University. 2004 THE BOARD OF DIRECTORS BELIEVES THAT APPROVAL OF THE ELECTION OF EACH NOMINEE DIRECTOR NAMED ABOVE IS IN OUR BEST INTERESTS AND IN THE BEST INTERESTS OF OUR STOCKHOLDERS AND THEREFORE RECOMMENDS A VOTE “FOR” EACH NOMINEE. CORPORATE GOVERNANCE Our Board of Directors strongly believes in good corporate governance policies and practices. We expect to continue to seek and implement those corporate governance practices that we believe will promote a high level of performance from our Board of Directors, officers and employees.This section describes key corporate governance guidelines and practices that our board has adopted. Copies of the following corporate governance documents are posted on our website at www.peregrineinc.com (this website address is not intended to function as a hyperlink, and the information contained on the Company’s website is not intended to be a part of this Proxy Statement): (i)Code of Business Conduct and Ethics, (ii) Charter of the Compensation Committee of the Board of Directors, (iii)Charter of the Audit Committee of the Board of Directors, and (iv) Charter of the Nominating Committee of the Board of Directors.If you would like a printed copy of any of these corporate governance documents, please send your request to Peregrine Pharmaceuticals, Inc., Attention: Corporate Secretary, 14282 Franklin Avenue, Tustin, California92780. Board of Directors Our business is managed under the direction of our Board of Directors pursuant to the Delaware General Corporation Law and our Bylaws.Our Board of Directors has responsibility for establishing broad corporate policies and reviewing our overall performance.Among the primary responsibilities of our Board of Directors is the oversight of the management of our company.Our directors remain informed of our business and management’s activities by reviewing documents provided to them before each board meeting and by attending presentations made by our Chief Executive Officer and other members of management.Each incumbent director attended at least seventy-five percent (75%) of the meetings of the Board and of the committees on which he served during the fiscal year ended April30, 2007.In addition, members of the Board of Directors have access to our books, records and reports and independent auditors and advisors.Members of our management frequently interact with and are at all times available to our directors. Director Independence Under applicable NASDAQ Marketplace rules, a director will only qualify as an “independent director” if, in the opinion of our Board of Directors, that person does not have a relationship that would interfere with the exercise of independent judgment in carrying out the responsibilities of a director.Our Board of Directors has determined that each of the current directors, as well as those standing for re-election, are independent directors as defined by the NASDAQ Marketplace Rules governing the independence of directors, except for Steven W. King, our President and Chief Executive Officer. 5 Our Audit, Compensation, and Nominating Committees are composed entirely of independent directors as required by applicable SEC and NASDAQ rules, including Rule10A-3 under the Exchange Act.In addition, there are no family relationships among any of the directors or executive officers of the Company. Meetings of Independent Directors The independent members of our Board of Directors have a practice of meeting in executive sessions without the presence of any members of Peregrine’s management.During fiscal year 2007, the independent members of the Board of Directors met in four (4) executive sessions during the fiscal year ended April30, 2007. Committees of Our Board of Directors The Board of Directors has three standing committees: the Audit Committee, the Compensation Committee, and the Nominating Committee.Each of the three committees maintains a written charter approved by the Board of Directors.The following is a summary of our three standing committees: Compensation Committee.The primary purposes of the Compensation Committee (the "Committee") of the Board of Directors is to: (i) establish the compensation policy of Peregrine Pharmaceuticals, Inc. (the "Company"); (ii) ensure that the compensation of the Board of Directors, Chief Executive Officer and other corporate officers of the Company enables it to attract and retain high-quality leadership and is consistent with such policy; (iii) review the performance and development of the Company’s Chief Executive Officer and other corporate officers in achieving Company goals and objectives and to assure that senior executives of the Company are compensated effectively in a manner consistent with the strategy of the Company; and (iv) produce an annual report on executive compensation for inclusion in the Company's proxy statements, in accordance with applicable rules and regulations.The Compensation Committee held four (4) meetings during the fiscal year ended April 30, 2007.The Committee has the authority to determine director and executive compensation and may not delegate this authority.The Committee’s members are currently Mr. Eric Swartz (chairman of the committee), Mr. Carlton Johnson, Mr. David H. Pohl, and Dr. Thomas A. Waltz.Each of these members is independent under NASDAQ listing standards currently in effect. Audit Committee.The Audit Committee has the sole authority for the appointment, compensation and oversight of the work of the independent auditors, and responsibility for reviewing and discussing, prior to filing or issuance, with management and the independent auditors (when appropriate), the Company’s audited consolidated financial statements included in its Annual Report on Form10-K.The Audit Committee carries out its responsibilities in accordance with the terms of its charter.The Audit Committee met five (5) times during the year ended April 30, 2007.The Audit Committee of our Board of Directors has determined that Mr. Carlton M. Johnson is an “audit committee financial expert” as defined by the Securities and Exchange Commission (“SEC”) and is independent under the current listing standards of NASDAQ.The Audit Committee meets the NASDAQ composition requirements, including the requirements regarding financial literacy and financial sophistication.The current Audit Committee members are Mr. Carlton M. Johnson (chairman of the committee), Mr. David H. Pohl, Mr. Eric Swartz, and Dr. Thomas A. Waltz.Each of these members is independent under NASDAQ listing standards currently in effect. Nominating Committee.The primary purpose of the Nominating Committee of the Board is to (i) make recommendations to the Board regarding the size of the Board, (ii) make recommendations to the Board regarding criteria for the selection of Director nominees, (iii) identify and recommend to the Board for selection as Director nominees individuals qualified to become members of the Board, including stockholder recommendations, and (iv) recommend committee assignments to the Board.The qualities and skills sought in prospective members of the board will be determined by the independent directors.Generally, director candidates must be qualified individuals who, if added to the Board, would provide the mix of director characteristics, experience, perspective and skills appropriate for the Company.Criteria for selection of candidates will include, but not be limited to: (i) business and financial acumen, as determined by the committee in its discretion, (ii) qualities reflecting a proven record of accomplishment and ability to work with others, (iii) knowledge of the Company’s industry, (iv) relevant experience and knowledge of corporate governance practices, and (v) expertise in an area relevant to the Company. The Nominating Committee met two (2) times during the year ended April 30, 2007.The Committee’s members are Mr. David H. Pohl (chairman of the committee), Mr. Carlton M. Johnson, Mr. Eric Swartz, and Dr. Thomas A. Waltz.Each of these members is independent under NASDAQ listing standards currently in effect. 6 Communicating with the Board of Directors Under our Code of Business Conduct and Ethics, we have established an Open Door Policy and Hotline for the confidential, anonymous submission by our directors, officers and employees of concerns regarding violations or suspected violations of our Policy on Business Conduct and Ethics, including matters relating to accounting and auditing matters.In addition, the Audit Committee has established procedures for the receipt, retention and treatment of communications received by us, our Board of Directors and the Audit Committee regarding accounting, internal controls or auditing matters.Written communications from our stockholders and employees may be sent to: Peregrine Pharmaceuticals, Inc., Attention: Audit Committee Chair, 14282 Franklin Avenue, Tustin, California 92780. In addition, the Company’s annual meeting of stockholders provides an opportunity each year for stockholders to ask questions of or otherwise communicate directly with members of the Board on appropriate matters.In addition, stockholders may communicate in writing with any particular director, or the directors as a group, by sending such written communication to: Board of Directors, Attention: CorporateSecretary, Peregrine Pharmaceuticals, Inc., 14282 Franklin Avenue, Tustin, California 92780.Copies of written communications received at such address will be provided to the Board or the relevant director unless such communications are considered, in the reasonable judgment of the Secretary, to be inappropriate for submission to the intended recipient(s).Examples of stockholder communications that would be considered inappropriate for submission to the Board include, without limitation, customer complaints, solicitations, communications that do not relate directly or indirectly to the Company’s business, or communications that relate to improper or irrelevant topics. Director Attendance at Annual Meetings of Stockholders We have no policy requiring directors to attend annual meetings of stockholders, but directors are encouraged to attend our annual meetings at which they stand for re-election. DIRECTOR COMPENSATION Members of the Board of Directors who are also our employees receive no additional compensation for serving as directors.The following information outlines the compensation paid to our Non-Employee Directors, including annual base retainer fees, meeting attendance fees, and option awards for the fiscal year ended April 30, 2007: Name Fees Earned or Paid in Cash ($) (1) Option Awards ($) (2) All Other Compensation ($) Total ($) Carlton M. Johnson $142,000 (3) - - $142,000 David H. Pohl $82,000 (4) $62,455 - $144,455 Eric S. Swartz $82,000 (4) - - $82,000 Thomas A. Waltz, M.D. $82,000 (4) $62,455 - $144,455 (1) In fiscal year 2007, each non-employee director was eligible to receive an annual cash retainer fee of $60,000per year and was eligible to receive a fee of $2,000 for each Board meeting attended, whether in-person or telephonically.In addition, the chairman of the Audit Committee was eligible to receive an additional annual cash retainer fee of $60,000.Each non-employee director is also eligible to receive a fee of $2,000 for each additional Company meeting attended in excess of four hours in length. 7 (2) These amounts reflect expense recognized by us in fiscal year 2007 for a portion of the current and prior year option awards to directors. Reference is made to Note3 “Stock-Based Compensation” in our Form10-K for the period ended April 30, 2007, filed with the SEC on July 11, 2007, which identifies assumptions made in the valuation of option awards in accordance with FAS123R.There were no options granted to non-employee directors during fiscal year 2007. As of April 30, 2007, each non-employee director held the following number of shares of common stock underlying outstanding stock options: Director Number of Shares Underlying Outstanding Stock Options Carlton M. Johnson 1,050,000 David H. Pohl 350,000 Eric S. Swartz 700,000 Thomas A. Waltz, M.D. 350,000 (3) Includes an annual base retainer of $60,000, an annual retainer of $60,000 for Mr.Johnson’s role as chairman of the Audit Committee, and meeting fees of $22,000. (4) Includes an annual retainer of $60,000 and meeting fees of $22,000. PROPOSAL NO.2: RATIFY APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The next proposal on the agenda for the Annual Meeting will be ratifying the Board's appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for current fiscal year ending April 30, 2008.Our Board of Directors, upon the recommendation of its Audit Committee, has ratified the selection of Ernst & Young LLP as our independent registered public accounting firm for fiscal year 2008, subject to ratification by our stockholders.Ernst & Young LLP has served in this capacity for each of the seven (7) years ended April 30, 2007, and has reported on the Company's fiscal year 2007 consolidated financial statements.During the seven (7) fiscal years ended April 30, 2007, there were no disagreements between the Company and Ernst & Young LLP on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure.The Audit Committee recommended to the Board that Ernst & Young LLP be re-appointed for fiscal year 2007. Representatives of Ernst & Young LLP are expected to be present at the meeting with the opportunity to make a statement if they desire to do so and are expected to be available to respond to appropriate questions. Stockholder ratification of the selection of Ernst& Young LLP as the Company’s independent auditors is not required by the Bylaws or otherwise.However, the Board is submitting the selection of Ernst& Young LLP to the stockholders for ratification as a matter of corporate practice.If the stockholders fail to ratify the selection, the Audit Committee will reconsider whether or not to retain that firm.Even if the selection is ratified, the Audit Committee at its discretion may direct the appointment of a different independent accounting firm at any time during the year if the Audit Committee determines that such a change would be in the best interests of the Company and its stockholders. THE BOARD RECOMMENDS THAT YOU VOTE “FOR” THE RATIFICATION OF ERNST & YOUNG LLP. Independent Registered Public Accounting Firm Fees The following summarizes aggregate fees billed to the Company for the fiscal years ended April 30, 2007 and 2006 by Ernst & Young LLP, our independent registered public accounting firm: 2007 2006 Audit Fees $ 339,000 $ 343,000 Audit Related - - Tax Fees 22,000 18,000 All Other Fees 2,000 1,000 Total Fees $ 363,000 $ 362,000 Audit Fees pertain to the audit of our annual consolidated financial statements for fiscal year 2007 and 2006, including attestation services relating to the report on our internal controls in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, and timely reviews of our quarterly consolidated financial statements, consents, and review of documents filed with the Securities and Exchange Commission (“SEC”), including registration statements on Form S-3 and Form S-8. 8 Tax Fees relate to tax compliance services rendered in the preparation of our tax returns. All Other Fees are attributable to the Company’s subscription to an Ernst & Young LLP online service used for accounting research purposes for fiscal year 2007 and 2006. Pre-Approval Policy for Services Provided by our Independent Registered Public Accounting Firm The Audit Committee has established a policy to pre-approve all audit and permissible non-audit services provided by our independent registered public accounting firm consistent with applicable SEC rules.From and after the effective date of the SEC rule requiring Audit Committee pre-approval of all audit and permissible non-audit services provided by an independent registered public accounting firm, the Audit Committee has pre-approved all audit and permissible non-audit services provided by Ernst& Young LLP. Ernst
